Title: To James Madison from James Leander Cathcart, 29 November 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


29 November 1802, Malta. No. 16. Acknowledges JM’s 18 Apr. and 10 May letters, received from Commodore Morris on 12 Oct. Enclosures nos. 1 and 2 will give JM the latest intelligence from Tripoli; no. 3 contains Cathcart’s opinions on the proper steps to take in the present crisis; and no. 4 shows the terms of a separate peace Sweden concluded and Danish and Dutch arrangements with Tripoli. “We are now according to my prediction left to ourselves, And must trust to the strength of our own resources, which will render our negotiating with that Regency much more difficult than it Otherwise would have been”; the pasha, having forced the northern nations to such great concessions, will expect the U.S. to concede as well. “I can see no reason why he should think otherwise, until we prove to him by demonstration that he is mistaken.”
Has received $24,000 from Morris for the purchase of the consular present for Algiers and has commissioned watches and jewels, which will not be ready until April 1803. Has paid $5,000 in advance and deposited $12,000 with Degen and Purviance at Leghorn; the remainder is on board the Chesapeake. Notes that whenever a nation at peace with Algiers changes its consul, the consular present is always watches, jewels, and cloth, and “it would be only throwing away time, and placing difficulties in the Way of obtaining alterations in things of more importance to even mention it.” The biennial present must be paid in the same articles, since “the Dey and grandees of the Regency—in their turn, makes them presents to Governors of Provinces, and Chiefs of the Arab tribes, and their other dependents and adherents.” Will try to pay part of the biennial present in cash but will use his greatest exertions to substitute a cash payment for the annual tribute of stores. Wishes to know the amount of cash he may propose as a substitute and asks if he may offer “a vessel of War, every two or three years” equal to the value of the stores. “Viewing it in one light it would be giving them the means of committing depredations upon our Commerce, but in another, would not the desire inspired to obtain such fine vessels, insure us a Continuance of their friendship, much better than stores, of which their Magazines are full; or cash, of which they have an useless overplus in their treasury.” Should war break out, the capture of such ships would be more consequential to the U.S. and more lamented by Algiers than the capture of “those they now possess.” Since the U.S. must pay “one way or another” while the present policy prevails in Europe, “it behoves us to find out the Method less expensive, and most Conducive to our interests, or at once to shake off the yoke and station a sufficient force in the Mediterranean to confine them to their Ports.”
Has already informed JM that when Koefoed settled Danish affairs with Tripoli he agreed that Nissen should no longer handle U.S. affairs “in direct violation of his Masters Orders, as specified in a letter which Mr. Eaton received from the Chamber of Commerce of Copenhagen last year.” “Consequently it is beneath our dignity to solicit his good Offices longer than is absolutely necessary; but I must do him the justice to assert, that he has behaved towards us with unequivocal integrity, and merits the sentiments the President has pleased to cherish for him.”
Should affairs between the U.S. and Tripoli be amicably arranged, “which we have no great reason to expect, until we display more force before that Regency,” he will ask Morris to leave an officer as charge until a consul is appointed. None but a respectable U.S. citizen should be permitted to interfere in U.S. affairs if it can be avoided.
Regrets that letters patent similar to those given for altering the treaty with Tunis were not sent with his commission and instructions. Fears his letter from JM “will hardly be deemed sufficient” should he be asked to exchange his full powers with anyone authorized by the pasha to negotiate a treaty with him. Notes that a letter of credence is always sent by all countries to the dey of Algiers when a new consul is appointed.

Enclosures nos. 5, 6, and 7 are his letters to O’Brien, Eaton, and Nissen and are self-explanatory.
“I now come to that part of your dispatch which distresses me beyond measure, to be obliged to answer. I mean that part which reduces the Salary of the Consulate General of Algiers, one half, upon a pretext, that the duty of that Consulate is decreased when in fact it is Increased, owing to the present situation of our affairs, with Barbary in General, and our having a Squadron in the Mediterranean.” The superintendence of the Algiers consulate over the others was “only nominal, and by no means the reason, why the Salary at Algiers was greater than that of the other Regency’s.” There is no doubt that a correspondence between the consulates should be “constantly carried on,” and it will be more necessary than ever when Eaton goes home and Cathcart is left as the only consul in the region “any way acquainted, with the affairs of Barbary”; his opinion will be frequently sought by other consuls, and it would not be in the interest of the U.S. if he refused to give it. Such advice was all O’Brien ever gave, and “in that alone consisted his superintendance over other Consulates.” The reasons the consul at Algiers had a more liberal salary than those at Tunis and Tripoli are, first, the consuls of all nations draw a higher salary at Algiers since it is regarded as more important than the other regencies, it draws a greater number of warships, requiring consuls to incur the expense of giving dinners for “every Commander and public Agent that arrives there,” and it is held up as a place of preferment and reward for consuls who have served faithfully at other regencies; second, a biennial present and annual tribute are paid at Algiers, giving the consul there “an infinite deal of trouble, anxiety and Expence in their delivery,” which is not the case at Tunis or Tripoli. “Many other reasons of less magnitude might be assigned, but I presume the above will be sufficient to induce the President to continue my Salary, the same as was given to my predecessor—especially when he is informed that I have sunk five thousand dollars of my own private property, since my arrival upon this Station, And that I should at this instant be envolved in debt was it not that I received some consignments from my friends, while I remained at Leghorn.”
“No person possesses more patriotism, or a greater ambition to serve my country than I do, but the sacrifice is too great, I cannot … remain an unconcerned spectator, when my innocent family, is verging daily upon indigence, when it is my duty to provide for them, while I am of an age capable of Exerting myself.” Will forward his accounts up to the date of his commission to Algiers as soon as possible and give his father-in-law in Washington  full power to settle them. “From the date of my Commission, until the pleasure of the President is known, I shall draw for the Same Salary that my predecessor had, which if continued, I pledge myself to remain Eight Years longer on the Station, which is by no means, a Small sacrifice, Provided, however that when half that time is elapsed, I may have permission to return to the United States, to place my Children in a Seminary for their Education, if our affairs will permit my leaving my Station for a few months.” Adds that he accepted his commission under the supposition that the salary would be the same. “Our Gentlemen in Command” believed the post was given to him as a reward for his former service. No one had “the most distant Idea” that the U.S. would place its representative on a salary little more than half that of other consuls at Algiers. When a consul is unable to make the same appearance as other consuls, both consul and country “must Ultimately sink into Contempt.” Had imagined a different policy would be advisable when the U.S. is “just commencing to establish a National character.” Asks JM to present his request to the president “in as favorable a light as possible” so that the president will continue the salary at its former level or else “will give me leave to resign my Commission in such a manner, as not to injure my reputation in the Eyes of my fellow Citizens.”
Reports that he learned on arrival at Malta that Hamet Pasha had accepted the governorship of Derna and had arrived there “some time ago.” Hamet had then sent to Tripoli for his wife and family, but the pasha would not give them up, “keeping them as hostages for his fidelity.” Cannot find that any agreement exists between Hamet and American or Swedish agents or officers. Hamet’s agent at Malta made some proposals to Commodore Morris, “which [Morris] intends to Negative.” Although there was a time when Hamet might have been of service to the U.S., “that period is past.” The Swedish-Tripolitan peace and Hamet’s acceptance of the government of Derna render the position so different that “I do not think it advisable to have any thing to do with him.” The $2,000 Eaton ordered Pulis to advance to Hamet has not been paid, as the order arrived after Hamet had left for Derna. “The rest of my instructions, not here mentioned shall be Obeyed, with the greatest punctuality and as soon as circumstances will admit.”
 

   
   RC (NN: Cathcart Papers); enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 8 pp. In a clerk’s hand, signed by Cathcart. Docketed by Wagner, with his notation, “to be answered.” Enclosures docketed by Wagner as received with Cathcart’s 25 Nov. 1802 dispatch. Filed with the enclosures is another copy of the RC, marked “duplicate” and dated 25 Nov. 1802. Minor variations between the RC and duplicate have not been noted.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:135–37, 202.



   
   Enclosure no. 1 is a copy of Nicolai Nissen to Cathcart, 23 Aug. 1802 (4 pp.), reporting that O’Brien was trying to free the Americans at Tripoli through the mediation of the dey and Souza and that only Morris, the carpenter, and two blacks—the steward and a sailor—remained as prisoners. Enclosure no. 2 is Nissen to Cathcart, 22 Sept. 1802 (4 pp.), reporting that Morris and the remaining crew had departed for Algiers, the French had given the pasha a ten-gun xebec to replace one they had burned, Swedish, Danish, and Dutch naval officers had been negotiating with the pasha, six Tripolitan cruisers were at sea, and six foreign warships were in Tripoli road (extracts printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:281–82). Cathcart apparently also included another copy of his note regarding article 6 of the Spanish-Tripolitan treaty, with another copy of Nissen’s 25 Aug. letter written on the verso (see Cathcart to JM, 8 Oct. 1802, n.).



   
   In enclosure no. 3, a copy of Cathcart to Richard Morris, 12 Oct. 1802 (4 pp.), Cathcart explained that he had refused to enter into peace negotiations with the pasha until Andrew Morris and his crew were released according to the pasha’s arrangement with Commodore Dale. He agreed with Morris that it would be imprudent to withdraw U.S. forces from the Gibraltar straits and leave U.S. merchant ships unprotected in order to blockade Tripoli, and he suggested that Morris proceed to Tunis and then to Tripoli to begin negotiations. If the appearance of U.S. frigates did not attain U.S. goals, he added, “ten Shot lodged in the Bashaw’s castle, would insure us a peace for a Century or at least during his life” (printed ibid., 2:290–92).



   
   Enclosure no. 4 has not been found, but filed with the duplicate copy of the RC is a copy of Nissen to Cathcart, 22 Oct. 1802 (2 pp.), describing the terms of the peace concluded 21 Oct. between Sweden and Tripoli through the mediation of French representative Sébastiani. At the foot of the letter Cathcart wrote, “This being a more correct acct. of the terms of the Swedish peace I have omited No. 4 of the enclosures in the duplicate of my dispatch No. 16 accompanying this.”



   
   See Cathcart to JM, 4 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:546, 547 n. 1).



   
   See JM to Cathcart, 18 Apr. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:137, 138 n. 7).



   
   Enclosure no. 5 is a copy of Cathcart to O’Brien, 25 Nov. 1802 (5 pp.), objecting to the mediation of Algiers in the release of Morris and his crew since Dale had made arrangements for prisoner exchange that would have eliminated any U.S. obligation to Algiers. Cathcart stated that he would declare “null and void” any negotiations with Tripoli which were not carried out in accordance with the president’s instructions to him. Commodore Morris had brought him full powers for negotiating a treaty with Tripoli together with a commission as consul general at Algiers, where he expected to arrive in May or June. He asked O’Brien to arrange the accounts and official papers of the consulate so that “no time may be lost on my arrival at Algiers.” Should O’Brien wish to leave before Cathcart’s arrival, he might leave the keys to the consulate with Bille (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:322–23).



   
   Enclosure no. 6, a copy of Cathcart to Eaton, 25 Nov. 1802 (2 pp.), acknowledged receipt of several of Eaton’s letters, including that of 16 Oct. with a letter for Morris, which Cathcart had delivered. Cathcart explained he had not written sooner as he had been awaiting Morris’s arrival. Repair of the Chesapeake’s bowsprit would keep them at Malta for “ten or twelve days,” after which he presumed Morris planned to visit Eaton. He had received his commission for Algiers with full powers to treat with Tripoli and would oppose any acts which were at variance with his instructions.



   
   In enclosure no. 7, a copy of Cathcart to Nissen, 25 Nov. 1802 (3 pp.; docketed by Wagner), Cathcart acknowledged receipt of Nissen’s letters, stating that he had expected the northern powers to grant “unnecessary concessions” to Tripoli. He regretted that Koefoed’s convention prevented Nissen from acting on behalf of the U.S., expressed the president’s appreciation of Nissen’s previous services, and asked Nissen to tell the pasha that Cathcart was empowered to negotiate a permanent treaty. He listed several conditions the U.S. required for peace and stated that others “will be dictated to [the pasha] in due season.” He asked Nissen to write to him if the pasha accepted the terms; “otherwise it is immaterial.”



   
   Capt. John Woodside (see James Leander Cathcart, The Captives, comp. J. B. Newkirk [La Porte, Ind., 1899], p. 275).



   
   See Eaton to JM, 7 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:461, 463 n. 1).



   
   A full transcription of this document has been added to the digital edition.

